Citation Nr: 1436792	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  08-21 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for the orthopedic manifestations of the lumbar spine disability.

2.  Entitlement to an effective date earlier than August 25, 2006, for the grant of service connection for the orthopedic manifestations of the lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The Veteran appellant had active service in the United States Air Force from June 1972 to June 1976.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico in which the RO granted service connection for a lumbar spine disability and assigned a 10 percent rating for that disability effective from August 25, 2006.  The Board notes that a September 2013 rating decision granted service connection for the neurological manifestations of the lumbar spine disability radiating into the right lower extremity, but the Veteran has not appealed that evaluation.  Therefore the issues on appeal are as listed on the title page.

The Veteran has appealed the initial rating assigned for the orthopedic manifestations of the service-connected lumbar spine disability.  He is, in effect, asking for a higher rating effective from the date service connection was granted.  Thus, the entire time period in question is on appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

In June 2014, a Travel Board hearing was held at the RO before the undersigned.  A transcript from that hearing is included in the evidence of record.  

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case must take into account the existence of this electronic record.

The Board notes that the appellant's claims of entitlement to service connection for bilateral knee and hip disorders were denied in a rating decision issued in May 2014.  The appellant has submitted a Notice of Disagreement (NOD) as to those issues and the record reflects that the RO has acknowledged receipt of the NOD and that the matter is being processed.  

The issues of entitlement to service connection for fungus of the left toenails, athlete's foot and residual great toe pain have been raised by the record, but they have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 

The issue of entitlement to an initial evaluation in excess of 10 percent for the orthopedic manifestations of the lumbar spine disability is addressed in the REMAND portion of the decision below and that issue is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The appellant was separated from active military service in June 1976; he did not raise a claim of entitlement to service connection for a lumbar spine disorder within one year after his discharge from service.

2.  The appellant submitted a claim for service connection for a lumbar spine disorder in a VA Form 21-526 that was received by the RO on August 25, 2006.

3.  There was nothing in the appellant's claims file dated prior to August 25, 2006, that could have been interpreted as a claim of entitlement to service connection for a lumbar spine disorder.


CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier than August 25, 2006, for the grant of service connection for a lumbar spine disorder have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.155, 3.156(b), 3.157, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The appellant's earlier-effective-date claim arises from his disagreement following the initial grant of service connection.  The United States Court of Appeals for Veterans Claims (Court) has held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated - it has been proven, thereby rendering notice under 38 U.S.C.A. § 5103(a) no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  See also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Moreover, the United States Supreme Court has held that, even if there has been an error in VCAA notice, it should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the appellant nor his representative has alleged any prejudicial or harmful error in VA notice, and the Board perceives none, particularly in view of Dingess, supra.

All relevant facts with respect to the appellant's claim addressed in the decision below have been properly developed.  Although the appellant's Social Security disability records are not included in the claims file, the appellant was working until he retired at the end of 2009, and his application for Social Security benefits was filed years after the effective date in question.  Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim.  Therefore no useful purpose would be served in remanding this matter for more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  The Merits of the Claim

The appellant was granted service connection for the orthopedic manifestations of a lumbar spine disorder in a rating decision issued in August 2007.  The RO assigned an effective date of August 25, 2006, the date of receipt of the claim, for that grant of service connection.  The appellant contends that the award should go back further; he maintains that the effective date should be in June 1976, when he first filed for service connection.  He also contends that, when he tried to apply for service connection for his back in June 1976, he was told by a VA employee that he was not eligible because he was not a combat veteran.  The appellant further contends that the existence of a VA Form 26-8320-1, Certificate of Eligibility for Home, Condominium and Mobile Home Loans, dated June 18, 1976, is proof that he applied for disability benefits in June 1976.  Therefore he asserts that the proper effective date for the grant of service connection for his low back disability is June 6, 1976.  The appellant essentially presented testimony to that effect during his June 2014 Travel Board hearing.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection or a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim or a claim reopened after final disallowance "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400.

With a claim for service connection, the effective date of an award will be (1) the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service or (2) the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

The appellant was discharged from active service on June 5, 1976.  An AF Form 452 dated June 5, 1976 is of record; it states that the appellant did not wish to file an application for disability compensation at that time and that he understood that he might do so at a later date.  The appellant, in a written statement submitted in October 2006, acknowledged that he did fill out this form at the time of discharge.  

The evidence of record includes a copy of a VA Form 26-8320-1, Certificate of Eligibility for Home, Condominium and Mobile Home Loans, dated June 18, 1976.  The appellant argues that the issuance of this certificate proves that he filed a claim for disability benefits in June 1976.  However, the evidence of record does not contain any such application and the appellant has not provided any other documentation in support of this contention.

The appellant's application for service connection for a back disorder was received by VA on August 25, 2006.  The claim was submitted on a VA Form 21-526.  In that VA Form 21-526, the appellant stated that he had not previously filed any claim for VA benefits.  In a rating decision issued in August 2007, the RO assigned an effective date of August 25, 2006, the date of receipt of the claim, for the grant of service connection for the lumbar spine disability.  

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection on a direct basis, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).

Applicable regulations provide that a claim may be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits).  A claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Any claim for VA benefits must be submitted in the form prescribed by the Secretary.  38 U.S.C.A. § 5101(a).  Section 5101(a) is a clause of general applicability, and mandates that a claim must be filed in order for any type of benefit to accrue or be paid.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998). 

An informal claim is any communication indicating an intent to apply for one or more benefits, and must identify the benefit sought.  38 C.F.R. § 3.155(a).  Such a communication may be from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.

Another potentially applicable regulation is 38 C.F.R. § 3.157, which provides that the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim in certain circumstances.  However, the appellant has not reported that he was in receipt of VA health care services and the evidence of record does not contain any VA treatment records.

In a VA Form 9 submitted in November 2013, the appellant stated that he filed a claim for disability in June 1976, shortly after his discharge from service.  He also stated that a VA employee helped him fill out the application and also to file for other benefits.  However, in his June 2014 Travel Board testimony, the appellant stated that his June 1976 application was not accepted by VA personnel because they stated that his injuries were not combat related and he didn't serve in Vietnam.  See Hearing Transcript p. 23.  The appellant further testified that a VA employee helped him fill out the application but when the VA employee saw that the appellant was hurt on base and it wasn't combat related, the VA employee stopped.  See Hearing Transcript p. 25.  The appellant reported that the paperwork was not put in and acknowledged that no rating decision on the question was issued.  See Hearing Transcript pp. 30-33.  He said that he felt discriminated against because the VA employee refused to file his service connection claim.  Id.  In addition, in a VA Form 9 submitted in August 2008, the appellant stated that, in June 1976, he was told by VA representative that he did not qualify for disability compensation.  The appellant further stated that, from what he could remember, no paper was filled out.  Furthermore, the appellant testified at his June 2014 Board hearing that he did not file any other application for disability benefits between June 1976 and August 2006.  See Hearing Transcript pp. 36-37.

Thus, there is no evidence indicating that the appellant actually submitted a claim of entitlement to service connection for any lumbar spine disorder within one year after his June 1976 discharge from active service or before August 25, 2006.  Therefore, assignment of an effective date back to the day following discharge is not possible and the assignment of an effective date prior to August 25, 2006 is also not possible.  Instead, as prescribed by law, the appropriate effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  In this case, that date is the date of receipt of the claim - August 25, 2006.

Although the Board sympathizes with the appellant's argument that, in 1976, a VA employee erroneously told him he was not qualified for disability benefits, benefits cannot be granted on that basis.  Payments of monetary benefits from the Federal Treasury must be authorized by statute, notwithstanding incomplete or even erroneous information provided by others, including Government employees, and regardless of extenuating circumstances or claims of fairness.  See, e.g., Office of Personnel Management v. Richmond, 496 U.S. 414, 426, 110 L. Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994); see also Shields v. Brown, 8 Vet. App. 346, 351 (1995) (holding that inaccurate advice does not create any legal right to benefits where such benefits are otherwise precluded.); McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (holding that erroneous advice given by a government employee cannot be used to estop the government from denying benefits).

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting an effective date earlier than August 25, 2006, for service connection for the lumbar spine disability.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The governing statutory and regulatory provisions preclude the assignment of any earlier effective date; there is no doubt to be resolved; and no earlier effective date is warranted.


ORDER

An effective date earlier than August 25, 2006, for the grant of service connection for the lumbar spine disability is denied.

REMAND

In March 2014, the appellant reported that he had applied for Social Security Administration (SSA) disability benefits in 2010, and again in 2011.  He stated that this issue was still pending.  However, no records associated with the appellant's SSA disability case have been included in the evidence of record.  

VA is, therefore, on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  VA has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

When VA has actual notice that a claimant is receiving disability benefits from the Social Security Administration, the duty to assist requires VA to obtain a copy of the decision and the supporting medical records upon which the award was based.  Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 (1992).  VA needs to make as many requests as are necessary to obtain relevant records from a Federal department or agency, to include the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  As long as a reasonable possibility exists that any such Social Security Administration records are relevant to a Veteran's claim, VA is required to assist said Veteran in obtaining the identified records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  Therefore, on remand, the appellant's SSA records must be obtained and associated with the claims file.

To ensure that VA has met its duty to assist in developing the facts pertinent to the claim on appeal and to afford full procedural due process, the case is REMANDED for the following:

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159 and any other applicable legal precedent has been completed.  

2.  Contact the Social Security Administration to obtain all the medical records associated with the appellant's 2010 and 2011 applications for benefits, as well as any Social Security Administration Administrative Law Judge decision along with the associated List of Exhibits and copies of all of the medical records upon which any decision concerning the appellant's entitlement to disability benefits was based.  Associate those records with the claims file.

3.  Obtain all outstanding private records, if any.  Obtain all outstanding VA medical treatment records, if any.  Associate those records with the claims file.

4.  To the extent an attempt to obtain any of these records is unsuccessful, the evidence of record must contain documentation of the attempts made.  The appellant and his representative must also be informed of the negative results and be given opportunity to secure the records.

5.  If any additional development is necessary to re-adjudicate the increased initial rating issue, especially in light of any newly received records, that development must be done.

6.  After completing any additional notification and/or development action deemed warranted by the record, review the record again, including any newly acquired evidence, and re-adjudicate the issue on appeal.

7.  If the benefit sought on appeal remains denied, the appellant and his representative must be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time must be allowed for response.

The appellant is hereby notified that it is the appellant's responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


